Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,223,896. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 40 of the current application is an obvious variation of claim 20 of U.S. Patent No. 11,223,896. 
Claims 21-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,911,862. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 40 of the current application is an obvious variation of claim 20 of U.S. Patent No. 19 of U.S. Patent No. 10,911,862.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2006/0159293A1) to Azima et al. discloses acoustic device which teaches: A panel loudspeaker comprising a panel, at least one driver, and a frame connected to the panel. The panel has a plurality of edges and is capable of sustaining bending waves. The driver is connected to the panel at a location that is neither at or near the edges of the panel, nor at or near the center of the panel, to vibrate the panel to cause it to resonate and produce an acoustic output. The driver location is in a positioning area that lies between a center-of-gravity area, which is centered on the center of gravity of the panel, and an edge area, which abuts the edges of the panel.
--(US 2019/0098411A1) to Ham et al. discloses display apparatus which teaches: [0121] With reference to FIG. 10, a sound generation device 1200 including a first sound generator 1200-1 and a second sound generator 1200-2 may be on a rear surface of a display panel 100. The first sound generator 1200-1 may be a magnetic circuit, and the second sound generator 1200-2 may be a piezoelectric vibrator. In FIG. 10, the first sound generator 1200-1 is illustrated as having the second structure of the FIG. 2B example, but the first structure of the FIG. 2A example may also be applied. The description given above with reference to the examples of FIGS. 5 and 6 may be applied to a connection structure of the first sound generator 1200-1 and a supporting member 300.
--(US PAT: 10,200,772 to Ahn et al. discloses display apparatus which teaches: A display apparatus includes a display panel which displays an image and a vibration member attached to a surface of the display panel, where the vibration member receives a sound signal, generates a vibration in response to the sound signal, and transfers the vibration to the display panel to allow the display panel to output a sound.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651